 TOLMICH, INC.Tolmich, Inc. d/b/a Orange County Metal Processingand General Truck Drivers, Office, Food and Ware-house Local 952, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America. Case 21 CA- 17520June 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENE I.OAND TRUlSDAI.EUpon a charge and amended charge filed on Feb-ruary 7 and 26, 1979, respectively, by General TruckDrivers, Office, Food and Warehouse Local 952, In-ternational Brotherhood of Teamsters. Chauffeurs.Warehousemen & Helpers of America, herein calledthe Union, and duly served on Tolmich, Inc., d/b/aOrange County Metal Processing, herein called Re-spondent, the General Counsel of the National LaborRelations Board, by the Regional Director for Region21, issued a complaint and notice of hearing onMarch 21, 1979, against Respondent alleging that Re-spondent had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (I) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing before an administrative law judge were dulyserved on the parties to this proceeding. Respondentfailed to file an answer to the complaint.On April 16, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment, with exhibits attached. Subsequently, onApril 20, 1979, the Board issued an Order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentfailed to file a response to Notice To Show Cause.and therefore the allegations in the Motion for Sum-mary Judgment stand uncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny. orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent specifically stated that unless an answer wasfiled to the complaint within 10 days from the servicethereof "all of the allegations of the complaint shallbe deemed to be admitted to he true and may he sofound by the Board." Further, according to the un-controverted allegations of the Motion for SummaryJudgment, the Regional Director for Region 21, pur-suant to Section 102.22 of the Board's Rules andRegulations, warned Respondent in writing that un-less an answer was filed by April 9. 1979, a motionwould be made before the Board for entry of an orderbased on the undenied allegations of the complaint.Respondent has failed to file an answer to the com-plaint or to respond to the Notice o Show Cause.Thereafter. on April 16, 1979, no answer having beenfiled, counsel tir the General Counsel filed the instantMotion or Summar, Judgment.Accordingly. under the rule set forth above, nogood cause having been shown tlr the faillure to htile atimely answer, the allegations of the complaint aredeemed admitted and are found to be true and, ac-cordingly. we grant the General Counsel's Motion forSummar\ Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS ()F FA( II. IHE BUSINESS OF RESI()NI)EN1Respondent, a California corporation, is, and at alltimes material herein has been, engaged in the busi-ness of processing metals: it operates a facility locatedat 1711 Kimberly Avenue, Fullerton, California. Re-spondent annually provides services valued in excessof $50,000 to customers located within the State ofCalifornia, each of which, in turn, annually sells andships goods and products valued in excess of $50,000directly to customers located outside the State ofCalifornia.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, an243 NLRB No. 27201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. TIHE LABOR ORGANIZATION INVOLVEI)General Truck Drivers Local 235. InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called Local 235,until January 1, 1979; and Sales Drivers. Food Pro-cessors, Warehousemen & Helpers. Local 952, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein calledLocal 952, until January 1, 1979, were labor organiza-tions within the meaning of Section 2(5) of the Act.On or about January 1, 1979, Local 235 and Local952 merged, creating General Truck Drivers, Office.Food and Warehouse Local 952, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, which is and has been at alltimes material herein a labor organization within themeaning of Section 2(5) of the Act.II. IHE UNFAIR I.ABOR PRA('CIICESA. The UnitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All crane operators, helpers, rackers, truckdriv-ers, and maintenance men; excluding plantguards, watchmen, office and/or clerical work-ers, executives and supervisors as defined in theAct.At all times material herein, since at least 1972, theUnion or its predecessor Local 235 has been the col-lective-bargaining representative of the employees inthe unit within the meaning of Section 9(a) of the Act.Since at least 1972 and continuing to date Respon-dent has been party to successive collective-bargain-ing agreements, the most recent of which is effectivefrom April 15, 1977, until April 14, 1979, with theUnion and its predecessor Local 235 as the exclusiverepresentative for purpose of collective bargaining ofRespondent's employees in the appropriate unit.B. The Request To Bargain and Respondent s RefusalOn or about July 7, 1978, and continuing to date,the Union and its predecessor Local 235 has re-quested and continues to request that Respondent re-mit to it moneys which Respondent had deductedfrom employees' paychecks pursuant to their dues-checkoff authorization. On or about January 26,1979, and continuing to date, the Union has re-quested and continues to request that Respondentfurnish it with relevant information necessary to en-force the terms and conditions of the collective-bar-gaining agreement described herein above including,but not limited to, the names and addresses of newemployees and their hire dates and vacation, holiday,and sick leave pay information.Since at least August 7, 1978, and continuing todate, Respondent has failed and refused to bargainwith the Union and its predecessor Local 235 as theexclusive representative for the purposes of collectivebargaining of the employees in the appropriate unitby repudiating and failing to abide by, and by con-tinuing to repudiate and failing to abide by, the termsand conditions of employment as provided for in thecollective-bargaining agreement described here-inabove including, but not limited to, the failure toremit uniformly required union dues, initiation fees.and/or assessments to the Union and its predecessorLocal 235 when said moneys are deducted from thepay of its employees pursuant to duly executed au-thorizations.Since at least January 26. 1979, and continuing todate, Respondent has failed and refused to bargainwith the Union as the exclusive representative of theemployees in the appropriate unit for the purposes ofcollective bargaining by failing and refusing to pro-vide the information described herein above.Accordingly, we find that Respondent has, as notedabove, since on or about August 7, 1978, and on orabout January 26, 1979, refused to bargain collec-tively in good faith and is refusing to bargain collec-tively in good faith with the Union and its prede-cessor as the exclusive representative of theemployees in the appropriate unit. By such action Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5)and ( I ) of the Act.IV. [iE EFFECT OF THE UNFAIR L.ABOR PRA(II('.SUPON COMMERCEThe activities of Respondent set forth in sectionII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate.and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. 'riHE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-202 TOIMICH, INCing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the poli-cies of the Act.The Board. upon the basis of the foregoing factsand the entire record, makes the following:CoN('LUSIONS OF LAW'1. Tolmich, Inc.. d/b/a Orange County Metal Pro-cessing is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. General Truck Drivers Local 235, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called Local 235.until January 1. 1979; and Sales Drivers. Food Pro-cessors, Warehousemen & Helpers, Local 952, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein calledLocal 952, until January 1, 1979, were labor organiza-tions within the meaning of Section 2(5) of the Act.General Truck Drivers, Office. Food and WarehouseLocal 952, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America,herein called the Union. is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All crane operators, helpers, rackers, truckdriv-ers, and maintenance men at Respondent's facility lo-cated at 1711 Kimberly Avenue, Fullerton, Califor-nia; but excluding plant guards, watchmen, officeand/or clerical workers, executives, and supervisorsas defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since at least 1972, the Union or its predecessorhas been the exclusive representative of all employeesin the aforesaid appropriate unit for the purpose ofcollective bargaining within the meaning of Section9(a) of the Act.5. By refusing on or about August 7, 1978, and atall times thereafter to bargain with the Union or itspredecessor Local 235 as the exclusive representativefor the purposes of collective bargaining of the em-ployees in the appropriate unit, by repudiating andfailing to abide by and by continuing to repudiateand failing to abide by the terms and conditions ofemployment as provided for in the collective-bargain-ing agreement described herein above including, butnot limited to, the failure to remit uniformly requiredunion dues, initiation fees, and/or assessments to theUnion and its predecessor Local 235 when said mon-eys are deducted from the pay of its employees pursu-ant to duly executed authorizations, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By refusing on or about January 26, 1979, andat all times thereafter to bargain with the Union asthe exclusive representative of the employees in theappropriate unit for purposes of collective bargainingby failing and refusing to provide relevant informa-tion necessary to enforce the terms and conditions ofthe existing collective-bargaining agreement de-scribed herein above including, but not limited to, thenames and addresses of new employees and their hiredates and information as to vacation, holiday, andsick leave pay, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7. By the aforesaid refusal to bargain Respondenthas interfered with, restrained, and coerced and is in-terfering with, restraining, and coercing employees inthe exercise of the rights guaranteed them in Section7 of the Act and thereby has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent. Tol-mich, Inc., d/b/a Orange County Metal Processing,Fullerton, California. its officers, agents. successors,and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pas. wages, hours. and other terms and con-ditions of employment with General Truck Drivers.Office. Food and Warehouse Local 952. InternationalBrotherhood of Teamsters. Chauffeurs. Warehouse-men & Helpers of America and its predecessor Gen-eral Truck Drivers Local 235. International Brother-hood of Teamsters. Chauffeurs. Warehousemen &Helpers of America in the following appropriate unit:All crane operations, helpers. rackers. truckdriv-ers. and maintenance men; excluding plantguards, watchmen, office and/or clerical work-ers. executives and supervisors as defined in theAct.(b) Failing and refusing to honor and abide by theterms and conditions provided for in the collective-bargaining agreement described in section A, above,including, but not limited to, failure to remit uni-formly required union dues, initiation fees, and/or as-sessments, when said moneys are deducted from theweekly pay of its employees pursuant to duly ex-ecuted authorizations to General Truck Drivers, Of-203 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfice, Food and Warehouse Local 952, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America and its predecessor Gen-eral Truck Drivers Local 235, International Brother-hood of Teamsters, Chauffeurs. Warehousemen &Helpers of America as the exclusive bargaining repre-sentative of' its employees in the appropriate unit.(c) Failing and refusing to provide relevant infor-mation necessary to enforce the terms and conditionsof the existing collective-bargaining agreement de-scribed hereinabove including, but not limited to, thenames and addresses of new employees and theirdates of hire and information regarding vacation,holiday, and sick leave pay benefits.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Honor and abide by the terms and conditionsof employment provided for in the collective-bargain-ing agreement with General Truck Drivers, Office,Food and Warehouse Local 952, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America and its predecessor GeneralTruck Drivers Local 235, International Brotherhoodof Teamsters. Chauffeurs, Warehousemen and Help-ers of America.(b) Remit to the Union or its predecessor Local235 all dues, initiation fees, and/or assessments whichwould have been remitted but for Respondent's fail-ure to honor and abide by the collective-bargainingagreement, with interest thereon to be computed inthe manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).'(c) Provide relevant information necessary to en-force the terms and conditions of the existing collec-tive-bargaining agreement described hereinabove in-cluding, but not limited to, the names and addressesof new employees and their hire dates and vacation,holiday, and sick leave pay information.(d) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment.(e) Post at its facility located at 1711 KimberlyAvenue, Fullerton. California, copies of the attachednotice marked "Appendix."2Copies of said notice, onI See, generally. Isis Plumbing & Healing Co.. 138 NLRB 716 (1962).2 In the event that this Order is enforced by a Judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an order of the NationalLabor Relations Board."forms provided by the Regional Director for Region21. after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered.,defaced, or covered by any other material.(I') Notify the Regional Director for Region 21. inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.APPENDIXNO7ICE TO EMPI.OYI SPOSI eD BY ORDER OF 1111NATIONAL LABOR RELAII()NS BOARDAn Agency of' the United States GovernmentW li WIl.. NOT refuse to honor and abide by theterms and conditions of employment provided inthe collective-bargaining agreement with Gen-eral Truck Drivers, Office, Food and WarehouseLocal 952, International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein called the Union, and its prede-cessor, General Truck Drivers Local 235, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, as the ex-clusive representative of the employees in thebargaining unit described below.WE WILL NOI in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. remit to the Union and its prede-cessor, General Truck Drivers Local 235, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, all dues,initiation fees, and/or assessments, with interest,which would have been remitted but for our fail-ure to honor and abide by the collective-bargain-ing agreement. The bargaining unit is:All crane operators, helpers, rackers, truckdriv-ers and maintenance men at our facilities locatedat 1711 Kimberly Avenue. Fullerton, California;excluding plant guards. watchmen, office and/orclerical workers, executives and supervisors asdefined in the Act.WE WILL provide relevant information neces-sary to enforce the terms and conditions of theexisting collective-bargaining agreement herein,including, but not limited to. names and ad-204 TOLMICH, INC.dresses of new employees and their hire dates,and vacations, holiday, and sick leave pay infor-mation.WE WILL, upon request, bargain with theabove-named Union. as the exclusive representa-tive of all the employees in the bargaining unitdescribed above, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment.TOLMI(H IN('. D/B/A ORANGE Co()NTYMErAL PROC'ESSIN(i205